         Case 1:19-cv-03377-LAP Document 281 Filed 04/09/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,

                       Plaintiff,
                                                19 Civ. 3377 (LAP)
-against-
                                                        ORDER
ALAN DERSHOWITZ,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    Mr. Dershowitz’s request to compel Plaintiff to submit to

her first day of deposition by video in April or May (dkt. no.

275) is denied without prejudice, subject to reinstatement upon

the substantial completion of paper discovery.

SO ORDERED.

Dated:       New York, New York
             April 9, 2020


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
